

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
 
Exhibit 10.31.4
Confidential
December 12, 2014


[hertzlogos.jpg]




2015 Contract Year






The Hertz Corporation/Chrysler
Amendment to Agreement
2015 Contract Year






Prepared for:


The Hertz Corporation
999 Vanderbilt Beach Road
Naples, FL 34108




Fleet Account Number (FAN)
[*REDACTED*]




Submitted:
December 12, 2014


















--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014




[hertzlogos.jpg]




December 12, 2014






Mr. Darren Arrington
Senior Vice President, Fleet
The Hertz Corporation
999 Vanderbilt Beach Road
Naples, FL 34108


Dear Darren,
Chrysler Group LLC is pleased to extend the enclosed incentive program to The
Hertz Corporation name.


This binding Agreement is an addendum to our previous 2014/2015 Supply Agreement
(signed on 12/20/2013). This confirms our agreement for The Hertz Corporation,
in its own capacity and as an agent for an on behalf of its wholly-owned
subsidiaries Hertz General Interest LLC, DTG Operations, Inc. and Rental Car
Finance Corp., (“Customer”) to order and purchase 2015 model year vehicles from
Chrysler Group LLC (“Chrysler”) under Chrysler’s Guaranteed Depreciation Program
(“GDP”) and Long Term Daily Rental Program (“LTDR” or “Risk”). Except as
otherwise set forth herein, this Agreement represents the definitive purchase
agreement between Chrysler and Customer for the 2015 contract year, which is the
period from May 1, 2014 through April 30, 2015 (the “Contract Year”).


1. Customer Purchase Obligations


This addendum represents “Year Two” of the two year supply agreement.


As set forth in more detail below, Customer (a) shall be able to order and
purchase the number of vehicles set forth on the final statement of Exhibit A-1
(or more with Chrysler agreement) under the GDP (such vehicles, “GDP Vehicles”),
and (b) shall order and purchase a minimum of the number of vehicles set forth
on the final statement of Exhibit A-2 under the LTDR (such vehicles, “LTDR
Vehicles”).


Customer’s total Contract Year acquisitions must equal or exceed the total of
the number of vehicles set forth on the final Exhibits A-1 and A-2.


As part of the Two Year Supply agreement, [*REDACTED*] for future achievement of
[*REDACTED*] units. Upon shipment of the vehicles included this addendum
([*REDACTED*]), [*REDACTED*] has honored the two year volume commitment, and
fulfilled requirements as set forth.






--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014


2. Vehicle Purchases


A.
As of the date of this agreement, the proposed volume and incentive mix for GDP
Vehicles is set forth on Exhibit A-1,Parts a and b.



B.
As of the date of this agreement, the proposed volume and incentive mix for LTDR
Vehicles is set forth on Exhibit A-2. Customer agrees and understands that the
LTDR risk incentives set forth on Exhibit A-2 (as they may be modified pursuant
to this agreement) are based on 2015 model year Firm Pricing.

a.
Customer shall have the ability to purchase up to [*REDACTED*] vehicles per
family during the 2015 Contract year period.

b.
Daily Rental Purchase Program (DRPP) incentives will apply and will be credited
on the invoice.

c.
All other Daily Rental Purchase Program rules apply.



C.
All orders for vehicles placed under this agreement must be made prior to April
30, 2015.



D.
Among other terms and conditions herein, the parties agree that in the event of
supply constraints, Chrysler may need to adjust model mix and volume during the
Contract Year. Mutual agreement on behalf of both parties will be required for
any material adjustments. In the event of any failure to agree for any reason,
the Customer’s sole remedy shall be that it is not obligated to place additional
orders.



3. Program Rules


In addition to the requirements of this agreement: (a) all GDP Vehicles ordered
and purchased by Customer are subject to the GDP Rules, which are incorporated
by reference herein, and (b) all LTDR Vehicles ordered and purchased by Customer
are subject to the Daily Rental Purchase Program (DRPP) Rules, which are
incorporated by reference herein.


4. General Terms and Conditions


A.
Order Requirements:

•
Your Client Code [[*REDACTED*]] and Fleet Account Number [[*REDACTED*]] must be
used on every order. Failure to provide the relevant codes may result in
forfeiture by Customer of the applicable incentives.

•
All orders must be received 75 days in advance of the listed PSP date.

•
All GDP orders must include GDP Program Order Code [*REDACTED*]. All sales must
be reported as Type 7 sale with the program code number [*REDACTED*]. Failure to
provide the relevant codes may result in forfeiture by Customer of the
applicable incentives.

•
All LTDR orders must include DRPP Program Order Code [*REDACTED*]. All sales
must be reported as Type 7 sale with the program code number [*REDACTED*].
Additional LTDR incentives (i.e. the LTDR confidential incentive) will be paid
monthly. Failure to provide the relevant codes may result in forfeiture by
Customer of the applicable incentives.

•
To receive the “Off-Invoice” incentive, an applicable GDP program vehicle must
be ordered between May 1, 2014 - April 30, 2015.





--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014


•
All vehicles ordered under the GDP Program, detailed in Exhibit A-1, Part b;
must be ordered with program code [*REDACTED*]. Failure to code these orders may
result in forfeiture by Customer of the incremental DRIP incentives offered on
this subject batch of 500L Replacement Volume / Incremental Volume.



B.
This agreement shall remain effective from the date hereof through June 30, 2015
(the “Termination Date”), unless earlier terminated as provided herein or under
the 2015 Model Year Chrysler Guaranteed Depreciation Program Rules (“GDP Rules”)
with respect to GDP Vehicles, or under the 2015 Model Year Chrysler Daily Rental
Purchase Program Rules (“DRPP Rules”) with respect to LTDR Vehicles.
Notwithstanding the foregoing, (a) the GDP Rules and the LTDR Rules, and the
obligations of each of Chrysler and Customer to perform thereunder, and (b) any
obligations of Chrysler and Customer under this agreement that by their terms
extend beyond the Termination Date, will survive the termination of this
agreement.



C.
This agreement is a confidential document and is to be disclosed by each party
(including their respective parents, subsidiaries, and affiliates) only to those
persons who have responsibility for administration of this agreement. Each party
agrees to keep the terms, conditions, amounts and substance of this agreement in
strict confidence from all non-affiliated third parties. Notwithstanding the
foregoing, it shall not be a violation of this agreement for either party to
disclose to its accountants and attorneys information necessary to their
rendering advice and performing their duties, for Hertz to disclose to its
lenders and rating agencies on a confidential basis, or for either party to
disclose such information as may be required by law or court order, after giving
the other party 5 days’ prior written notice.



D.
Except for the finalization of Exhibits A-1 and A-2 as described in paragraph 2
above, this agreement represents the binding agreement of the parties, and
constitutes the entire agreement among the parties, superseding all other
agreements, oral or written, with respect to the subject matter hereof. Except
as otherwise set forth herein, this agreement may not be amended or supplemented
in any matter except by the written agreement of the parties.



E.
Chrysler will repurchase GDP program vehicles - at the guaranteed amount -based
on number of business days from when the vehicle is returned to the Chrysler
Marshaling Center with an approved inspection report, provided it has not been
sold at auction during that time period, and Customer has not submitted a
request to Chrysler to return such vehicle to Customer. Repurchase timing is
based on model year, as outlined below:

a.
MY 2014: [*REDACTED*] business days

b.
MY 2015: [*REDACTED*] business days



F.
Chrysler will extend Customer a “GDP Retention Bonus” for Model Year 2014 GDP
Vehicles acquired as part of the 2014/2015 Supply Agreement. Terms are as
follows:

a.
Chrysler will pay $[*REDACTED*] per unit, per month, on any vehicles depreciated
[*REDACTED*] months / [*REDACTED*] days.

b.
This retention bonus will be retroactive to [*REDACTED*] months / [*REDACTED*]
days.

c.
This will apply to any 2014 Model Year vehicles.

d.
Vehicles must be sold at Chrysler closed auction to receive the In-Service
Retention Bonus.

e.
This bonus supersedes the Retention Bonus extended in the GDP Program Rules.







--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014


G.
Chrysler will waive the 4th Quarter Turn Back Penalty / Restriction on any GDP
vehicle depreciated over [*REDACTED*] days. Cars over the [*REDACTED*] days will
not count towards the [*REDACTED*]% 4th quarter turn back restriction.



H.
This agreement will be governed by, and construed in accordance with, the laws
of the State of Michigan, without considering its laws or rules related to
choice of law.



I.
For avoidance of doubt, the 2014/2015 agreement (signed 12/20/2013) remains in
full force and effect pursuant to its terms unless specifically and expressly
modified herein.



J.
This agreement may be executed in two or more counterparts, each of which
together shall be deemed an original, but all of which together shall constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by email delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



We appreciate your business, Darren, and look forward to working together in the
future. Please let us know if you have any questions or there is anything else
we can assist you with in the future.
Sincerely,
 
 
 
Caroline Costello
 
 
 
AGREED AND ACKNOWLEDGED AS OF THE DATE SET FORTH ABOVE:
 
 
/s/ Caroline Costello
 
Caroline Costello
Sr. Manager, Daily Rental Sales - Chrysler Fleet Operations
 
 
/s/ Darren Arrington
 
Darren Arrington
Senior Vice President, Fleet - The Hertz Corporation



CC:     F. Dankovich, Director Fleet Sales
L. Stevens, Fleet Controller
    






--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014


EXHBIT A-1
GDP Vehicles - Volume and Mix Matrix
Chrysler is in agreement to provide Customer up to the following GDP allocation
of vehicles and incentives as set forth in the matrixes below.
Part a:
GDP - 2015 Volume
 
 
 
Body Model
Volume
Drip
Monthly
Depreciation
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
Total GDP Volume
[*REDACTED*]
 
 



Part b:
GDP - 500L Volume Replacement / Incremental Volume
 
 
 
Body Model
Volume
Drip
Monthly
Depreciation
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
$[*REDACTED*]
Total Units
[*REDACTED*]
 
 









--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
OMITTED PORTIONS INDICATED BY [*REDACTED*].
Confidential
December 12, 2014


EXHBIT A-2
LTDR Vehicles - Volume and Mix Matrix
Customer agrees to order and purchase, at minimum, the following LTDR “risk”
vehicles, as allocated and with incentives as listed below.
RISK - 2015 Volume
 
 
Body Model
Volume
Total Incentive
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
[*REDACTED*]
[*REDACTED*]
$[*REDACTED*]
Total Risk Volume
[*REDACTED*]
 











